Citation Nr: 9923101	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  The veteran also served in the National Guard 
subsequent to that period of active duty.  

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for post-traumatic stress disorder.  


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
current diagnosis of post-traumatic stress disorder.  


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Pertinent Laws and Regulations.  A well-grounded service-
connection claim generally requires medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of nexus between an in-
service injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998).  For purposes of determining whether a claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995) (citing King v. Brown, 5 Vet.App. 19, 21 (1993)).  
Where the determinative issue involves either medical 
etiology (such as with respect to a nexus between a current 
condition and an in-service disease or injury) or a medical 
diagnosis (such as with respect to a current disability), 
competent medical evidence is generally required to fulfill 
the well-grounded-claim requirement of section 5107(a) that 
the claim be "possible" or "plausible".  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); see Caluza, supra.  Where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself (such as in the recounting of 
symptoms or, in certain circumstances, attesting to in-
service incurrence or aggravation of a disease or injury).  
See Caluza, supra; Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit, supra).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The Board notes that when this case began in 1995, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders.  61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996, and specifically adopted DSM-IV as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  61 Fed. Reg. 52,700 (Nov. 1996 amendments) 
[hereinafter (Nov 96 amends)].  Cohen, 10 Vet. App. at 139.

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999.  These 
amendment, in part, eliminated the requirement of a "clear 
diagnosis."  61 Fed. Reg. 32,807-32,808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
§ 3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).


Factual Background.  Prior to his entrance into service, the 
veteran was examined in June 1963.  The psychiatric 
evaluation was noted to be normal.  On his Report of Medical 
History in June 1963 the veteran denied any history of 
depression or nervous trouble.  In September 1963, after his 
entrance into service in August, the veteran was examined for 
nuclear field submarine training.  Again psychiatric 
evaluation was normal.  There are no records of treatment 
for, or complaints of psychiatric problems in service.  On 
service separation in August 1967 the psychiatric evaluation 
was normal.  

Service personnel records reveal that the veteran's principal 
duty from 1963 to 1967 was described as electronics 
technician helper.  The veteran's Form DD 214 reveals that he 
was awarded the Vietnam Campaign Medal, National Defense 
Service Medal and Vietnam Service Medal.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in September 1995.  The RO 
denied service connection for post-traumatic stress disorder 
in December 1995.  In November 1996 the veteran informed the 
RO that he had been in a convalescent care facility and had 
been unable to report for his scheduled examination.  He 
requested that his claim for post-traumatic stress disorder 
be reopened.  

On an authorization and consent to release information to the 
VA, VA Form 21-4142, dated November 1, 1996, the veteran 
reported that he had received treatment at Oregon Health 
Sciences University Hospital from Dr. Lawrence Sacks from 
October 1995 to the present for injuries sustained in a motor 
vehicle accident and for depression, as well as for surgery.  
The veteran also reported that he had undergone surgery and 
received treatment for depression at Cedars-Sinai Hospital.

By a letter dated November 8, 1996, the RO sent a letter to 
Dr. Lawrence Sacks at the Oregon Health Sciences University 
Hospital requesting any records of treatment of the veteran, 
to include a report of his findings and diagnosis.  The RO 
also requested medical records from the Cedars-Sinai Hospital 
in November 1996.

The RO also sent a letter to the veteran in November 1996 
requesting additional information regarding his military 
assignments and claimed stressors.  

In December 1996 extensive treatment records from Cedars-
Sinai, including a psychiatric consultation report dated in 
August 1996, were received.  The consultation report reflects 
that the veteran gave a history of being in a major traffic 
accident the previous year.  He sustained multiple injuries 
to the left leg and knee.  A major knee injury was noted as a 
current medical condition.  The veteran reported that he had 
been under the care of Dr. John Sacks in Oregon with issues 
related to injury and depression.  It was reported that there 
was no other significant past psychiatric history.  He was 
depressed and upset.  He started crying and asking why this 
had happened to him.  The consultant diagnosed major 
depression, rule out adjustment disorder.  

A VA Social and Industrial Survey was conducted in February 
1997.  The Social worker concluded the report as follows:

The veteran finds himself in severe 
economic straits currently as a result of 
physical disabilities for the last 20 
months.  One of them ironically was a 
motor vehicle accident in Saigon, 
Vietnam, where he had gone in search of 
healing.  Among his friends, he describes 
many Vietnamese, the people with whom he 
feels a strong kinship, and support.  He 
characterizes himself as essentially a 
pacifist, would never fire his weapon in 
Vietnam.  Yet, he was exposed to a 
succession of traumatic events resulting 
in inappropriate actions of others.  In 
many ways, the death of his brother in 
Vietnam has had the greatest impact on 
him.  His comments suggest that there is 
some survivor guilt, as he is the oldest.  
The veteran does not describe specific 
symptoms of post-traumatic stress 
disorder.  He reports those that have the 
capacity to psychologically erode one's 
self-esteem over time, such as 
performance, intimacy and relationships.  
He does have reaction to loud noises and 
helicopters.  He was never in a combat 
situation per se and hence has not 
hypervigilance, flashbacks, etc.  Chronic 
depression, may be a combination of 
combat exposure, civilian trauma such as 
accidents and lifestyle adjustments.  
Although he feels that he has an intense 
level of post traumatic stress disorder, 
this examiner is more inclined to feel 
that it is a light to moderate level at 
best.  

A VA examination was performed in March 1997.  After 
interviewing the veteran the VA examiner diagnosed the 
following: on Axis I: Dysthymic disorder; Axis II: 
Personality Disorder, not otherwise specified, Passive 
Aggressive Personality traits and Axis III: Two motor vehicle 
accidents since 1995 with significant physical injuries.  The 
examiner made the following comments:

With significant respect for his bravery 
in combat areas and devotion to duty, 
(the veteran) does appear to have taken 
part in Vietnam combat which meets the 
level of severity for a diagnosis of 
post-traumatic stress disorder.  He 
suffers occasional nightmares which 
involve Vietnam trauma and a mild startle 
response to loud noises and helicopters, 
but does not appear to experience 
additional symptoms of post-traumatic 
stress disorder.  (The veteran) 
reportedly has been diagnosed by Dr. 
Larry Sacks, psychiatrist, Oregon Health 
Sciences University, with post-traumatic 
stress disorder.  Dr. Sack's records were 
unavailable to the examiner at the time 
of dictation.  

In a statement of the case dated in April 1998, the RO 
notified the veteran that, in the evidence available for 
review, there was no confirmed diagnosis of post-traumatic 
stress disorder which would permit a finding of service 
connection.  The RO also pointed out that the evidence was 
inadequate to establish that a stressful experience occurred.  
The RO informed the veteran that a letter had been sent to 
Dr. Lawrence Sacks at Oregon Health Sciences University 
Hospital in November 1996 requesting treatment records, but 
that no reply had been received.  The RO informed the veteran 
that if he wished these records to be considered, he should 
obtain and submit them within the next 60 days.  The RO held 
that at this point the claim for service connection for post-
traumatic stress disorder was not well-grounded as there was 
no evidence of the claimed disability, and no evidence of 
adequate, verifiable stressor.


Analysis.  The Board has initially considered whether or not 
the veteran has presented a well-grounded claim for service 
connection for post-traumatic stress disorder.  A review of 
the claims folder does not reveal any medical records 
containing a diagnosis of post-traumatic stress disorder.  
The veteran has indicated that he was diagnosed with post-
traumatic stress disorder by Dr. Sacks at the Oregon Health 
Sciences University Hospital.  In November 1996 the RO 
requested records of treatment from Dr. Sacks at the above 
facility.  There was no reply to that request.  The RO 
notified the veteran that Dr. Sacks had failed to respond to 
the request for records and that, if he wished these records 
to be considered, he should obtain and submit them.

When VA receives an application for benefits that is not 
complete and VA is on notice that relevant evidence may exist 
or could be obtained, VA is obligated under 38 U.S.C.A. 
§ 5103(a) to assist the claimant in understanding how to file 
for benefits and what evidence is required; that obligation 
includes telling a claimant to submit a statement from a 
physician who has reportedly voiced an opinion that may be 
sufficient to well ground the claim.  Lindsay v. Brown, 
9 Vet. App. 225 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In Anglin v. West, 11 Vet. App. 361 (1998) the 
appellant testified at a hearing that he was told by doctors 
that his back condition was related to trauma in service.  
The Court held that once aware of this statement, VA had a 
duty under 38 U.S.C. § 5103(a) to advise the appellant that 
such physicians' statements were needed to "complete his 
application."  Because this duty was not met, the Court 
concluded that a remand was necessary to allow the VA to 
fulfill this section 5103(a) duty.  

In this case the veteran was informed that his claim was not 
well grounded because no medical evidence had been received 
which included a diagnosis of post-traumatic stress disorder.  
The April 1998 statement of the case informed him, "No other 
evidence has been received showing a diagnosis of PTSD."  
The veteran was informed that the RO had requested records 
from Dr. Sacks and that none had been received.  A list of 
the evidence in the claims folder was included in the 
statement of the case.  The RO has met its duty to inform the 
veteran of the evidence needed to complete his application.  

The only evidence of record that indicates that the veteran 
has been diagnosed with post-traumatic stress disorder 
consists of statements of the veteran.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  

The RO arranged for the veteran to be examined to determine 
if he had post-traumatic stress disorder.  The VA examiner 
concluded that he did not have sufficient symptomatology to 
establish a diagnosis of post-traumatic stress disorder.

The Court has clearly indicated that a current diagnosis of 
post-traumatic stress disorder is required in order for a 
claim for service connection for post-traumatic stress 
disorder to be well grounded.  See Cohen v. Brown, 
10 Vet.App. 128, 136-37 (1997); Gaines v. West, 11 Vet. 
App. 353 (1998).  In Gilpin v. West, 155 F.3d 1353 (Fed. Cir 
1998) the United States Court of Appeals for the Federal 
Circuit held that the requirement of current symptomatology 
at the time a claim was filed for the veteran to be entitled 
to compensation for post-traumatic stress disorder was 
reasonable and consistent with the statutory scheme as a 
whole.  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, the veteran's claim for 
service connection for post-traumatic stress disorder is not 
well grounded.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

